Citation Nr: 9915450	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-48 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
including as a result of exposure to Agent Orange.

2.  Entitlement to service connection for carcinoma of the 
larynx and trachea, including as a result of exposure to 
Agent Orange.

3.  Entitlement to service connection for squamous cell 
carcinoma of the nasal pharynx, including as a result of 
exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
REMAND

The appellant had active military service from January 1966 
to January 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  The RO in Montgomery, Alabama, currently has 
jurisdiction over the veteran's claims.

Additional development is necessary in this case before a 
decision on the merits of the veteran's claims can be made.  
First, the RO received additional relevant evidence, 
including VA reports of examination dated in 1998 and VA 
treatment records dated in 1997, subsequent to the issuance 
of the most recent April 1995 supplemental statement of the 
case addressing the issues on appeal.  Therefore, in 
accordance with 38 C.F.R. §§ 19.31 and 19.37, the case is 
returned to the RO for consideration and the issuance of a 
supplemental statement of the case.

Second, the veteran has reported being followed on a regular 
basis (ear, nose and throat (ENT) checkups) by private 
examiners and by VA since January 1991.  See VA mental 
disorders report of examination, dated January 12, 1998.  
While his private medical records dated from 1991 are of 
record, only VA records dated from 1996 forward were 
requested by the RO.  The veteran has also, on several 
occasions, given a history of having being diagnosed as 
having throat cancer (as opposed to nasopharyngeal cancer).  
Additional development is warranted in this regard.

Under the circumstances of this case, the Board finds that 
additional assistance is needed, and the case is REMANDED to 
the RO for the following:

1.  Request that the veteran provide a list 
of those who have treated him for multiple 
myeloma, carcinoma of the larynx and 
trachea, and squamous cell carcinoma of the 
nasal pharynx since his separation from 
active service.  Request all records of any 
treatment reported by the veteran that are 
not already in the claims file.  

The Board is particularly interested in 
treatment received at any VA Medical Centers 
(i.e., in Florida and Alabama) dated since 
1991, and any medical records showing a 
diagnosis of throat cancer as reported by 
the veteran.  With respect to any VA 
records, all records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) or 
on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping with 
his responsibility to submit evidence in 
support of his claim.  38 CFR 3.159(c).

2.  Regardless of whether or not additional 
evidence is received, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations.  If the 
decision with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
includes consideration of all evidence 
received since the April 1995 supplemental 
statement of the case.  Allow an appropriate 
period of time for response.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


